DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-9, 11-12, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brüggemann (EP 2 832 203) in view of Sheppard (U.S. 2017/0196162), Boily (U.S. 2020/0245546), and Gervais (U.S. 2018/0188090).
Regarding claim 1, Brüggemann discloses (Fig. 1-8) a metering device for dispensing agricultural product from a bin, wherein said metering device comprises: a housing (4) enclosing an interior space; and a metering assembly removably received within the interior space of said housing, wherein said metering assembly is configured to convey agricultural product through said metering device, and wherein said metering assembly comprises a rotatable sub-shaft (14), a first metering wheel (5) 
Brüggemann does not disclose that said sub-shaft includes an elongated, groove formed along its exterior surface, wherein each of said first metering wheel and said second metering wheel is formed with a projection on its interior surface, and wherein engagement between the projections of said first and second metering wheels and the groove of said sub-shaft provides for the first and second metering wheels to rotate with said sub-shaft, or that said first and second metering wheels are configured to be disassembled from said sub-shaft, wherein said first and second metering wheels are configured to be positioned on said sub-shaft and secured in place via engagement between the projections of said first and second metering wheels and the groove of said sub-shaft.
However, Sheppard discloses (Fig. 15-18) a similar metering device, comprising a rotatable sub-shaft (154) and a plurality of metering wheels (98), wherein said sub-shaft includes an elongated groove (156) formed along its exterior surface, wherein each of said metering wheels is formed with a projection (140) on its interior surface, and wherein engagement between the projections of said metering wheels and the groove of said sub-shaft provides for the metering wheels to rotate with said sub-shaft, wherein said metering wheels are configured to be disassembled from said sub-shaft (through sliding disengagement from the groove), and wherein said metering wheels are configured to be positioned on said sub-shaft and secured in place via engagement between the projections of said metering wheels and the groove of said sub-shaft.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a groove/projection engagement, as taught by Sheppard, to secure the first and second metering wheels of Brüggemann to the sub-shaft.  Doing so would provide a coupling between the wheels and shaft such that metering rotation can be directly controlled through rotation of the sub-shaft.
The first and second metering wheels of Brüggemann are shown to have distinct half sections formed together and having staggered flutes, but Brüggemann does not disclose that said first metering wheel comprises two halves that are securable together, or that said second metering wheel comprises two halves that are securable together.
However, Boily discloses (Fig. 10-15) a similar metering device, wherein a first, large metering wheel comprises two halves (200, 202) that are securable together, and a second, small metering wheel comprises two halves (204, 206) that are securable together.  Boily teaches ([0067]) that this arrangement allows for two configurations, where the fins and recesses of the halves of each metering wheel may be either aligned (Fig. 10) or staggered (Fig. 11).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to separate the staggered sections of the first and second metering wheels of Brüggemann into separate halves securable together, to give the user a choice of a staggered or aligned flute configuration.
Brüggemann does not disclose that a first half of the halves of each metering wheel includes a protrusion and a second half of the halves of each metering wheel includes a cavity, wherein the protrusion is engageable with the cavity to ensure proper alignment of the halves of the metering wheels.
However, Gervais discloses (Fig. 8) adjacent metering wheel sections which are securable together with corresponding protrusions and cavities (interlocking segments 104; interlocking being defined by Oxford Languages as “engaging with each other by the fitting together of projections and recesses”).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to secure adjacent sections of the metering wheels (including the halves of each wheel of Brüggemann in view of Boily) using engaging protrusions and cavities between the sections, in order to maintain a properly aligned connection between the sections.
Regarding claim 2, Brüggemann does not disclose that said metering assembly is removable from said housing by hand, without the need for tools.  However, Boily discloses (Fig. 6) a metering assembly (60) which is removable from its housing (40) by hand, without the need for tools (using locking tabs 62; [0042], lines 9-18).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the metering assembly of Brüggemann to be removable by hand, without the need for tools, since this would be easier than the use of tools.
Regarding claim 3, Brüggemann further discloses (Fig. 1-8) that each of said first metering wheel and said second metering wheel is formed with flutes on its exterior surface, wherein the flutes of said first metering wheel are larger than the flutes of said second metering wheel.
Regarding claim 6, Brüggemann further discloses (Fig. 1-8) that said dividing element comprises a flat plate.
Regarding claim 7, Brüggemann further discloses (Fig. 1-8) that when said metering assembly is received within said housing, said dividing plate divides the interior space of said housing into a first product space and a second product space.
Regarding claim 8, Brüggemann further discloses (Fig. 1-8) that said first metering wheel is configured to convey a first type of agricultural product (“normal seed”) through the first product space, and that said second metering wheel is configured to convey a second type of agricultural product (“fine seed”) through the second product space ([0012], lines 5-6).
Regarding claim 9, Brüggemann further discloses (Fig. 1-8) that said housing includes a first product door (10) and a second product door (11), wherein when the first product door is open agricultural product can pass from the bin into the first product space, and wherein when the second product door is open agricultural product can pass from the bin into the second product space.
Regarding claim 11, Brüggemann further discloses (Fig. 1-8) that said bin (reservoir 1) comprises a seed bin associated with a seed drill ([0011], line 4).
Regarding claim 12, Brüggemann further discloses (Fig. 1-8) that the agricultural product comprises seed ([0001]).
Regarding claim 19, Brüggemann discloses (Fig. 1-8) a method of dispensing agricultural product from an implement, said method comprising the steps of inserting a metering assembly (5, 6, 14, 15) within a housing (4) of a metering device, wherein the metering assembly divides an interior space of the housing into a first product space and a second product space (by means of wall 15); wherein the metering assembly comprises a rotatable sub-shaft (14), a first metering wheel (5) positioned on the sub-shaft and configured to rotate with the sub-shaft, and a second metering wheel (6) positioned on the sub-shaft and configured to rotate with the sub-shaft; providing a first type of agricultural product (normal seed) from a bin (1) of the implement to the metering device and conveying the first type of agricultural product through the first product space of the metering device (by means of normal seed wheel 5); and providing a second type of agricultural product (fine seed) from the bin of the implement to the metering device and conveying the second type of agricultural product through the second product space of the metering device (by means of fine seed wheel 6).
Brüggemann does not disclose that the sub-shaft includes an elongated groove formed along its exterior surface, wherein each of the first metering wheel and the second metering wheel is formed with a projection on its interior surface, and wherein engagement between the projections of the first and second metering wheels and the groove of the sub-shaft provides for the first and second metering wheels to rotate with the sub-shaft, wherein the first and second metering wheels are configured to be disassembled from the sub-shaft, and wherein the first and second metering wheels are configured to be positioned on the sub-shaft and secured in place via engagement between the projections of the first and second metering wheels and the groove of said sub-shaft.
However, Sheppard discloses (Fig. 15-18) a similar metering assembly, comprising a rotatable sub-shaft (154), and a plurality of metering wheels (98) positioned on the sub-shaft and configured to rotate with the sub-shaft, wherein the sub-shaft includes an elongated groove (156) formed along its exterior surface, wherein each of the metering wheels is formed with a projection (140) on its interior surface, and wherein engagement between the projections of the metering wheels and the groove of the sub-shaft provides for the metering wheels to rotate with the sub-shaft, wherein the first and second metering wheels are configured to be disassembled from the sub-shaft (through sliding disengagement from the groove), and wherein the metering wheels are configured to be positioned on the sub-shaft and secured in place via engagement between the projections of the metering wheels and the groove of said sub-shaft.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a groove/projection engagement, as taught by Sheppard, to secure the first and second metering wheels of Brüggemann to the sub-shaft.  Doing so would provide a coupling between the wheels and shaft such that metering rotation can be directly controlled through rotation of the sub-shaft.
The first and second metering wheels of Brüggemann are shown to have distinct half sections formed together and having staggered flutes, but Brüggemann does not disclose that said first metering wheel comprises two halves that are securable together, or that said second metering wheel comprises two halves that are securable together.
However, Boily discloses (Fig. 10-15) a similar metering device, wherein a first, large metering wheel comprises two halves (200, 202) that are securable together, and a second, small metering wheel comprises two halves (204, 206) that are securable together.  Boily teaches ([0067]) that this arrangement allows for two configurations, where the fins and recesses of the halves of each metering wheel may be either aligned (Fig. 10) or staggered (Fig. 11).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to separate the staggered sections of the first and second metering wheels of Brüggemann into separate halves securable together, to give the user a choice of a staggered or aligned flute configuration.
Brüggemann does not disclose that a first half of the halves of each metering wheel includes a protrusion and a second half of the halves of each metering wheel includes a cavity, wherein the protrusion is engageable with the cavity to ensure proper alignment of the halves of the metering wheels.
However, Gervais discloses (Fig. 8) adjacent metering wheel sections which are securable together with corresponding protrusions and cavities (interlocking segments 104; interlocking being defined by Oxford Languages as “engaging with each other by the fitting together of projections and recesses”).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to secure adjacent sections of the metering wheels (including the halves of each wheel of Brüggemann in view of Boily) using engaging protrusions and cavities between the sections, in order to maintain a properly aligned connection between the sections
Brüggemann does not disclose removing, by hand and without tools, the metering assembly from the housing of the metering device.
However, Boily discloses (Fig. 6) a metering assembly (60) which is removable from its housing (40) by hand, without the need for tools (using locking tabs 62; [0042], lines 9-18).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the metering assembly of Brüggemann to be removable by hand, without the need for tools, since this would be easier than the use of tools.
Regarding claim 21, Brüggemann does not disclose a biasing element positioned between the halves of the first metering wheel, wherein said biasing element in configured to ensure proper spacing of the halves of said first metering wheel.
However, Boily further discloses (Fig. 10-11) a biasing element (180) positioned between the halves (200, 202) of the large metering wheel, wherein said biasing element is configured to ensure a defined spacing of the halves of the large metering wheel.  Boily teaches that these elements block metered product from moving axially along the shaft between meter roller segments ([0059], lines 4-7).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide biasing elements as taught by Boily between roller sections of Brüggemann, including the first metering wheel halves, thus providing a defined spacing therebetween, in order to block metered product from moving between metered sections.

Claims 5 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brüggemann in view of Sheppard, Boily, and Gervais, and further in view of and Gregor (U.S. 5,924,370).
Regarding claim 5, Brüggemann in view of Sheppard, Boily, and Gervais discloses the elements of claim 1 as described above, but does not disclose that an interior surface of said sub-shaft is configured to receive a driveshaft, wherein rotation of the driveshaft will cause a corresponding rotation of said sub-shaft.  Rather, the sub-shaft as described with regard to claim 1 itself is a drive shaft which is not further received in a separate sub-shaft.
However, Gregor discloses (Fig. 10) a similar metering device wherein an interior surface (295) of a sub-shaft (290) is configured to receive a driveshaft (150), and wherein rotation of the driveshaft will cause a corresponding rotation of said sub-shaft.  Gregor teaches that such a configuration reduces unnecessary friction and wear of components of the metering system due to thermal expansion of metering wheels (145) disposed on the driveshaft (Col. 6, lines 13-28).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the metering device of Brüggemann with a sub-shaft, as taught by Gregor, for receiving the drive shaft and rotating the meter wheels.  Doing so would reduce unnecessary friction ad wear to components of the metering assembly.
Regarding claim 13, Brüggemann discloses (Fig. 1-8) an implement for dispensing agricultural product, said implement comprising: a bin (1) for holding the agricultural product; a plurality of metering devices (4) secured to a bottom of said bin and configured to dispense agricultural product from the bin into or onto the ground; and a driveshaft (14) extending through each of said metering devices, wherein each of said metering devices includes a housing enclosing an interior space; a metering assembly removably received within the interior space of said housing, wherein said metering assembly is configured to convey agricultural product through said metering device, and wherein said metering assembly comprises a first metering wheel (5) positioned on said drive shaft and configured to rotate with said drive shaft, a second metering wheel (6) positioned on said drive shaft and configured to rotate with said drive shaft, and a dividing element (15) positioned on said drive shaft between said first metering wheel and said second metering wheel.
Brüggemann does not disclose that said metering assembly comprises a rotatable sub-shaft.
However, Gregor discloses (Fig. 10) a similar metering device comprising a rotatable sub-shaft (295), a metering wheel (145) positioned on said sub-shaft and configured to rotate with said sub-shaft, and a driveshaft (150) extending through said metering device.  Gregor teaches that such a configuration reduces unnecessary friction and wear of components of the metering system due to thermal expansion of metering wheels (145) disposed on the driveshaft (Col. 6, lines 13-28).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the metering devices of Brüggemann with a sub-shaft, as taught by Gregor, for receiving the drive shaft and rotating the meter wheels.  Doing so would reduce unnecessary friction ad wear to components of the metering assembly.
Brüggemann in view of Gregor does not disclose that the sub-shaft includes an elongated, groove formed along its exterior surface, wherein each of said first metering wheel and said second metering wheel is formed with a projection on its interior surface, and wherein engagement between the projections of said first and second metering wheels and the groove of said sub-shaft provides for the first and second metering wheels to rotate with said sub-shaft, wherein said first and second metering wheels are configured to be disassembled from said sub-shaft, and wherein said first and second metering wheels are configured to be positioned on said sub-shaft and secured in place via engagement between the projections of said first and second metering wheels and the groove of said sub-shaft.
However, Sheppard discloses (Fig. 15-18) a similar metering device, comprising a rotatable sub-shaft (154) and a plurality of metering wheels (98), wherein said sub-shaft includes an elongated groove (156) formed along its exterior surface, wherein each of said metering wheels is formed with a projection (140) on its interior surface, and wherein engagement between the projections of said metering wheels and the groove of said sub-shaft provides for the metering wheels to rotate with said sub-shaft, wherein said metering wheels are configured to be disassembled from said sub-shaft (through sliding disengagement from the groove), and wherein said metering wheels are configured to be positioned on said sub-shaft and secured in place via engagement between the projections of said metering wheels and the groove of said sub-shaft.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a groove/projection engagement, as taught by Sheppard, to secure the first and second metering wheels of Brüggemann in view of Gregor to the sub-shaft.  Doing so would provide a coupling between the wheels and shaft such that metering rotation can be directly controlled through rotation of the sub-shaft.
The first and second metering wheels of Brüggemann are shown to have distinct half sections formed together and having staggered flutes, but Brüggemann does not disclose that said first metering wheel comprises two halves that are securable together, or that said second metering wheel comprises two halves that are securable together.
However, Boily discloses (Fig. 10-15) a similar metering device, wherein a first, large metering wheel comprises two halves (200, 202) that are securable together, and a second, small metering wheel comprises two halves (204, 206) that are securable together.  Boily teaches ([0067]) that this arrangement allows for two configurations, where the fins and recesses of the halves of each metering wheel may be either aligned (Fig. 10) or staggered (Fig. 11).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to separate the staggered sections of the first and second metering wheels of Brüggemann into separate halves securable together, to give the user a choice of a staggered or aligned flute configuration.
Brüggemann does not disclose that a first half of the halves of each metering wheel includes a protrusion and a second half of the halves of each metering wheel includes a cavity, wherein the protrusion is engageable with the cavity to ensure proper alignment of the halves of the metering wheels.
However, Gervais discloses (Fig. 8) adjacent metering wheel sections which are securable together with corresponding protrusions and cavities (interlocking segments 104; interlocking being defined by Oxford Languages as “engaging with each other by the fitting together of projections and recesses”).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to secure adjacent sections of the metering wheels (including the halves of each wheel of Brüggemann in view of Boily) using engaging protrusions and cavities between the sections, in order to maintain a properly aligned connection between the sections.
Regarding claim 14, Brüggemann does not disclose that said metering assembly of each metering device is removable from said housing by hand, without the need for tools.  However, Boily discloses (Fig. 6) a metering assembly (60) which is removable from its housing (40) by hand, without the need for tools (using locking tabs 62; [0042], lines 9-18).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the metering assembly of Brüggemann to be removable by hand, without the need for tools, since this would be easier than the use of tools.
Regarding claim 15, Brüggemann further discloses (Fig. 1-8) that said first metering wheel and said second metering wheel of each metering assembly are formed with flutes, wherein the flutes of said first metering wheels are larger than the flutes of said second metering wheel.
Regarding claim 16, Brüggemann further discloses (Fig. 1-8) that said dividing element of each metering assembly comprises a flat plate, wherein when each metering assembly is received within its respective housing, said dividing plate divides the interior space of said housing into a first product space and a second product space.
Regarding claim 17, Brüggemann further discloses (Fig. 1-8) that said first metering wheel of each metering device is configured to convey a first type of agricultural product (“normal seed”) through the first product space, and that said second metering wheel of each metering device is configured to convey a second type of agricultural product (“fine seed”) through the second product space ([0012], lines 5-6).
Regarding claim 18, Brüggemann further discloses (Fig. 1-8) that said housing of each metering device includes a first product door (10) and a second product door (11), wherein when said first product doors are open agricultural product can pass from said bin into the first product spaces of said metering devices, and wherein when said second product doors are open agricultural product can pass from the bin into the second product spaces of said metering devices.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brüggemann in view of Sheppard, Boily, and Gervais as applied to claims 1 and 19 above, and further in view of and Bailey (U.S. 4,793,523).
Regarding claim 10, Brüggemann in view of Sheppard, Boily, and Gervais discloses the elements of claim 1 as described above, but does not disclose that said housing includes an access door, or that said metering assembly can be inserted into and removed from said housing when said access door is open.
However, Bailey discloses (Fig. 1-8) a similar metering device, wherein a housing (7) includes an access door (36), and wherein a metering assembly (27) can be inserted into and removed from said housing when said access door is open (Col. 5, lines 24-26).  Bailey teaches that such removing allows for cleaning or replacement of components of the metering device (Col. 5, lines 27-28).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the metering device of Brüggemann with an access door, as taught by Bailey, for inserting and removing the metering assembly from the housing.  Doing so would allow for easy cleaning and replacement of parts.
Regarding claim 20, Brüggemann in view of Sheppard, Boily, and Gervais discloses the elements of claim 19 as described above, but does not disclose the step of opening an access door of the housing prior to said removing, wherein the metering assembly is removed through an opening presented by the access door.
However, Bailey discloses (Fig. 1-8) a method for a similar metering device, comprising the step of opening an access door (36) of a housing (7) prior to removing a metering assembly (27), wherein the metering assembly is removed through an opening presented by the access door (Col. 5, lines 24-26).  Bailey teaches that such removing allows for cleaning or replacement of components of the metering device (Col. 5, lines 27-28).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the step of opening an access door to present an opening for the metering assembly prior to removing the assembly.  Doing so would allow for easy cleaning and replacement of parts.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 13, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/I.A.N./Examiner, Art Unit 3671